                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


EDWARD P. SEMULKA,                             )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       2:17cv846
                                               )       Electronic Filing
ATTORNEY ROBERT CLARK,                         )
STATE OF PENNSVANIA, and                       )
WASHINGTON COUNTY DRUG                         )
TASK FORCE,                                    )
                                               )
               Defendants.                     )


                                       MEMORANDUM
                                    AND ORDER OF COURT

       Edward P. Semulka (“plaintiff”) commenced this proceeding by filing a motion to

proceed in forma pauperis and attaching to it a “complaint” seeking to establish a civil rights

claim for "coercion in involuntary servitude" in violation of the Thirteenth Amendment to the

United States Constitution. See Preliminary Statement in Plaintiff's "Third Amended Complaint"

(Doc. No. 16) at 1. Defendant Robert Clark purportedly used false traffic citations and court

dates to coerce plaintiff into becoming a drug informant and failed to be attentive to plaintiff's

periods of incompetency during his service as a drug informant. Defendant Clark and police

officers also "pressured plaintiff into using illicit drugs to gain confidence of illegal drug

dealers." Each of these courses of conduct by defendants resulted "in Plaintiff's heroin overdose

death and revival in October of 2016." Id. at 1.

       This was all part of a grand authorization by Pennsylvania State Police officers to coerce

citizens such as plaintiff into becoming drug informants to fight the war on drugs. Plaintiff

fought in that war as an informant from 1985 through 1992. Plaintiff was again working in such
a capacity in October of 2016 when he "suffered a heroin overdose and was dead." Id. at 2. The

heroin overdose was the direct result defendants pressuring plaintiff in the 1980s and 1990s to

use illicit drugs and work as an informant. It was only at the direction of defendant Clark that

plaintiff used illegal drugs. It was this use of illicit drugs that brought about his death in 2016.

Id.

          Plaintiff brings up other memories he has from these "events" as well. For example, he

posits:

      In the words of the Canonsburg Police (according to a Greg Binotto), Canonsburg Police
      used false traffic citations and false traffic stops and conspired to stop plaintiff from
      marriage, stop plaintiff from entering the Air Force, and stop Plaintiff from continuing a
      construction company making up to $2200 per week partially due to unemployed
      disgruntled citizens with Canonsburg Police according to a Greg Binotto. Plaintiff was
      raped by a Dana Negley several times when placed at a witness protection house by
      defendants in Lower Burrell Pa. in 1986. Then Plaintiff was told by Attorney Robert Clark
      that Plaintiff could not tell Plaintiff's fiancé about the rapes. Since Plaintiff travelled from
      New Jersey to Washington County Pennsylvania 7 hours away to attend the false traffic
      citation hearings, Plaintiff was separated from his fiancé by the defendants ongoing
      investigation ruining Plaintiff's marital engagement as Canonsburg Police and Bernard
      Coleman planned according to a Greg Binotto.


Third Amended Complaint at p. 2. The "complaint" contains approximately 47 pages of similar

assertions.

          The United States Court of Appeals for the Third Circuit has instructed the district courts

to utilize a two-step analysis to determine whether to direct service of a complaint where the

plaintiff seeks to proceed in forma pauperis.1 First, the court must determine whether the litigant

is indigent within the meaning of 28 U.S.C. § 1915(a). Second, the court must determine




1
   This court has not directed service of the complaint. Notwithstanding this, defendant Robert
Clark apparently has elected to enter his appearance voluntarily even though he notes that service
of plaintiff's "complaint" has never occurred. See, e.g., Doc. No. 17 at ¶ 2.
                                                 2
whether the complaint is frivolous or malicious under 28 U.S.C. § 1915(d).2 Roman v. Jeffes,

904 F.2d 192, 194 n.1 (3d Cir. 1990). The court finds plaintiff to be without sufficient funds to

pay the required filing fee. Thus, he will be granted leave to proceed in forma pauperis.

          In Neitzke v. Williams, 490 U.S. 319 (1989), the Supreme Court identified two types of

legally frivolous complaints: (1) those based upon indisputably meritless legal theory, and (2)

those with factual contentions which clearly are baseless. Id. at 327. An example of the first is

where a defendant enjoys immunity from suit, and an example of the second is a claim

describing a factual scenario which is fanciful or delusional. Id. In addition, Congress has

expanded the scope of § 1915 to require that the court be satisfied that the complaint states a

claim upon which relief can be granted before it directs service; if it does not, the action shall be

dismissed. 28 U.S.C. § 1915(e)(2)(B)(ii).

          A review of plaintiff's "complaint" as amended reveals that it fails to state a claim upon

which relief can be granted. It is based on both indisputably meritless legal theory and factual

contentions which are at the very least fanciful. The complaint is devoid of any sound basis to

infer or assume that any of the named defendants committed an actionable wrong against

plaintiff.

          It follows that the complaint is grounded in indisputably meritless legal theory and is

otherwise fanciful. Accordingly, the following order is appropriate.




2
    This provision is now codified at §1915(e)(2)(B)(i).

                                                   3
                                            ORDER


          AND NOW, this 21st day of February, 2019, for the reasons set forth in the memorandum

above, IT IS ORDERED that [1] plaintiff’s motion to proceed in forma pauperis be, and the

same hereby is, GRANTED. The Clerk of Court shall file [16] plaintiff's Third Amended

Complaint as the operative "complaint" in this action; and,

          IT IS FURTHER ORDERED that plaintiff’s “complaint” as amended be, and the same

hereby is, DISMISSED for failure to state a claim. The Clerk of Court shall mark the case

closed.




                                                    s/David Stewart Cercone
                                                    David Stewart Cercone
                                                    Senior United States District Judge



cc:       Edward P. Semulka - pro se
          Robert J. Grimm, Esquire

          (Via CM/ECF Electronic Mail)




                                                4
